DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2013/0209874 A1), originally of record in the IDS dated August 05, 2019, hereinafter Yoshida. 

Regarding claims 1-3 and 6-12, Yoshida teaches a clad material including outer layer consisting of Ni or Ni alloy and a base layer consisting of Cu or Cu alloy ([0046]) where the nickel alloy includes titanium to attain high strength and electric conductivity ([0047]); the layers are joined by joint rolling ([0032]) laminatedly ([0060]), the final plate thickness is 0.1 mm (Table 1 all examples; a prior art specific example within the claimed range anticipates the claimed standard deviation of the total thickness approaching 0%; a prior art specific example within the claimed range anticipates the claimed range, MPEP 2131.03 I) where the ratio of the standard deviation of thickness to the mean thickness value of the outer layer (the coefficient of variation) is less than 4 ([0073]) and each outer layer (Ni alloy with titanium per [0047]) is shown to be ~ 1/4 of the total thickness of the film (FIG.2; this calculates to the ratio of the standard of deviation of an outermost layer thickness to the total thickness is <~1% and the standard deviation of the outermost layer is ~1 microns or less when the thickness of the total is 100 microns as shown in FIG. 2 and Table 1; Figure 2 is a microphotograph ([0036] and is therefore to scale), and where the clad material is worked into a lead shape that can be used as electrode lead for a secondary battery ([0074]; [0097]; corresponding to a molded (shaped) product).  Yoshida further teaches minimizing variations in outer layer thickness to improve weldability ([0016]; i.e. reducing the standard deviation).
In a secondary embodiment of pure metal layers, Yoshida specifically teaches a ratio of outer:core:outer metal thicknesses is 12:20:12 ([0076]), where the total thickness is 100 microns as discussed above (FIG. 2 and Table 1) and the coefficient of variation of an outermost layer is less than 4 ([0073]), then the standard deviation of an outermost layer thickness to a thickness of the total material is specifically 1.1% or less and the standard deviation of the outermost layer thickness is 1.1 microns or less.
The limitation “roll-bonded to each other” is a product-by process limitation.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.
Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered but they are not persuasive. Applicant’s argument to the exclusion of Fe in the outer layer are not persuasive as Yoshida also teaches a desirability of including Ti, currently a claim 1 limitation ([0047]). Further, the argument that Yoshida does not teach the outer layer may include other metals in addition to Nickel, and teaches away from an alloy of Ni is not persuasive (Pg. 5 [3]-Pg. 6 [1]), as Yoshida specifically states the outer layer as an alloy maybe used to attain high strength and electric conductivity, specifically including titanium ([0047]).  Claim 1 as currently recited allows for Ti as the metal in the outer layer in any amount as part of an alloy, which is recited by [0047] of Yoshida.  Applicant’s assertion that the clad material of Yoshida is structurally different due to the process of making is not persuasive, as no specific structural differences are noted (Pg. 6 [1]).  Applicant’s arguments to unexpected results (Pg. 6 [2]) lack specificity and data driven support, (including examples of laminates outside the claimed parameters that don’t have the unexpected results) and is therefore not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784